DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities:  the claim recites “toto” twice.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claims 1-4, 8 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Hung (US Publication 2007/0176866) in view of Fujita (US Publication 2006/0279504).
Regarding independent claim 1, Hung teaches a display apparatus, comprising:
a plurality of scanning lines…. a plurality of data lines, ….and configured in a manner of being crossed with the scanning lines to define a plurality of pixel regions; (In Figs. 3/5, Hung illustrates a plurality of scanning lines, 312 and a plurality of data lines, 322 which cross and define a plurality of pixel regions, 330/430);
a plurality of active switches....and located within the pixel regions, wherein a control end of each of the active switches is coupled toto one of the scanning lines, a first end is coupled toto one of the data lines, and a second end is coupled toto a common electrode voltage; and (The above figures further illustrate a plurality of active switches, 332/432 which are located in the pixel regions and coupled to a scanning line, a data line and a common electrode voltage (ground));
a...control switche... wherein a first end of each of the control switches is coupled toto a data line, a second end is coupled toto the common electrode voltage, and a control end is coupled toto a gate voltage; and (Control switch, 333/433 which are connected to each one line of a plurality of data lines, 422, (one control switch to one data line), a common electrode voltage ([0033]) and a control end coupled to a gate voltage);
on/off states of the control switches are regulated by using a voltage difference between the gate voltage and the common electrode voltage (See Figs. 3/5 and the use of NMOS or PMOS transistors ([0028, 0033]) and their well-known operation of a gate voltage relative to an electrode voltage);
Although Hung teaches of having a plurality of scanning lines, a plurality of data lines, a plurality of active switch and a plurality of control switches, Hung does not explicitly teach:
a substrate; a plurality of scanning lines, disposed on the substrate; a plurality of data lines, disposed on the substrate; a plurality of active switches, disposed on the substrate; a plurality of control switches, disposed on the substrate, 
However, in the same field of endeavor (displays), Fujita illustrates in Figs. 7/8 of having a base substrate, 451 of a display and the above components disposed on the substrate.  Furthermore, Fujita illustrates a plurality of transistors each connecting a corresponding data line to a common line ([0075]).  Fujita is overall disclosing that a transistor which connects the data line to a grounding point is connected to each data line in a one-to-one manner.
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the display device of Hung; to include the above features of Fujita to prevent the display panel from being burnt ([0026]).
Regarding dependent claim 2, Hung, as modified by Fujita, discloses the display apparatus according to claim 1, wherein:
when the gate voltage is at a first potential, the first potential is greater than or equal to the common electrode voltage (Hung teaches of being able to use either NMOS or PMOS transistors ([0028,0033]) for control switches, which are well-known to operate based on a gate to electrode potential of negative or positive voltage.  Hung teaches of applying either a high voltage, when a NMOS transistor is used ([0028]) or a low voltage when a PMOS transistor is used and the transistors turn on according to the voltage supplied).
Regarding dependent claim 3, Hung, as modified by Fujita, discloses the display apparatus according to claim 2, wherein:
when the gate voltage is at the first potential, the second end and the control end of the control switch are conducted (When the transistor is a NMOS transistor at a first (turn on) potential, the second end and control end of the transistor receive (conduct) a voltage).
Regarding dependent claim 4, Hung, as modified by Fujita, discloses the display apparatus according to claim 2, wherein:
when the gate voltage is at the first potential, the first end and the second end of the control switch are disconnected (When using a PMOS transistor, a high first potential disconnects the second end from the first end).
Regarding dependent claim 8, Hung, as modified by Fujita, discloses the display apparatus according to claim 1, wherein:
the control switch is a P-type field effect transistor (Hung, [0032]).
Regarding dependent claim 11, Hung, as modified by Fujita, discloses the display apparatus according to claim 1, further comprising: 
a plurality of grounding resistors, wherein the grounding resistors are connected to the control ends of the control switches (Hung, 492, 392 in the plurality of units as disclosed by the combination of Hung and Fujita).

Claims 5-7, 13, 14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Hung (US Publication 2007/0176866) in view of Fujita (US Publication 2006/0279504) and in further view of Kim (US Publication 2014/0168038).
Regarding dependent claim 5, Hung, as modified by Fujita, discloses the display apparatus according to claim 1, wherein:
when the gate voltage is at a second potential, (Hung teaches that the control switch can be a PMOS transistor which is turned on by an active low potential).
Hung does not explicitly teach:
the second potential is a 0 potential.
However, in the field of displays, Kim teaches of operating a PMOS transistor wherein the gate receives a voltage of about zero volts (essentially considered zero potential) and the transistor is turned on.
Hung teaches a base process/product of a display apparatus which uses a PMOS transistor which is well-known to turn on by a low potential which the claimed invention can be seen as an improvement in that the display apparatus reduces image sticking.  Kim teaches a known technique of using a PMOS transistor with a gate of zero potential that is comparable to the base process/product.
Kim’s known technique as cited above would have been recognized by one skilled in the art as applicable to the base process/product of Hung and the results would have been predictable and resulted in Hung’s PMOS transistor operating with a gate potential of essential zero volts, which results in an improved process/product.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time the invention was made.
The rationale to support a conclusion that the claim would have been obvious is that a particular known technique was recognized as part of the ordinary capabilities of one skilled in the art.  One of ordinary skill in the art would have been capable of applying this known technique to a known device (method, or product) that was ready for improvement and the results would have been predictable to one of ordinary skill in the art.
Regarding dependent claim 6, Hung, as modified by Fujita and Kim, discloses the display apparatus according to claim 5, wherein:
when the gate voltage is at the second potential, the first end and the second end of the control switch are conducted (Incorporating the features of Kim provides the PMOS transistor in a conductive state, wherein the first and second end are conductive to each other).
Regarding dependent claim 7, Hung, as modified by Fujita and Kim, discloses the display apparatus according to claim 5, wherein:
when the gate voltage is at the second potential, the first end and the second end of the active switch are both connected to the common electrode voltage (When the PMOS transistor is operating both ends of the active switch are connected to the common electrode voltage).
Regarding independent claim 13, Hung teaches a shutdown afterimage elimination method of a display apparatus, comprising:
regulating on/off states of control switche.. by using a voltage difference between a gate voltage and a common electrode voltage (Hung teaches a method of connecting pixel circuits to a common electrode voltage using a control switch and active switch as illustrated in Figs. 3 and 5);
Although Hung teaches of active switches 332/432 which are located in the pixel regions and coupled to a scanning line, a data line and a common electrode voltage (ground)); and a control switch, Hung does not explicitly illustrate:
coupling active switches to the control switches by using data lines;
However, in the same field of endeavor (displays), Fujita illustrates in Fig. 7 a plurality of transistors each connecting a corresponding data line to a common line ([0075]).  Fujita is overall disclosing that a transistor which connects the data line to a grounding point is connected to each data line in a one-to-one manner.
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the display device of Hung; to include the above features of Fujita to prevent the display panel from being burnt ([0026]).
conducting a first end and a second end of the control switch when the gate voltage is at a second potential (Hung teaches of being able to use either NMOS or PMOS transistors ([0028,0033]) for control switches, which are well-known to operate based on a gate to electrode potential of negative or positive voltage.  Hung teaches of applying either a high voltage, when a NMOS transistor is used ([0028]) or a low voltage when a PMOS transistor is used and the transistors turn on according to the voltage supplied);
Hung does not explicitly teach:
a second potential being a 0 potential; 
However, in the field of displays, Kim teaches of operating a PMOS transistor wherein the gate receives a voltage of about zero volts (essentially considered zero potential) and the transistor is turned on.
Hung teaches a base process/product of a display apparatus which uses a PMOS transistor which is well-known to turn on by a low potential which the claimed invention can be seen as an improvement in that the display apparatus reduces image sticking.  Kim teaches a known technique of using a PMOS transistor with a gate of zero potential that is comparable to the base process/product.
Kim’s known technique as cited above would have been recognized by one skilled in the art as applicable to the base process/product of Hung and the results would have been predictable and resulted in Hung’s PMOS transistor operating with a gate potential of essential zero volts, which results in an improved process/product.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time the invention was made.
The rationale to support a conclusion that the claim would have been obvious is that a particular known technique was recognized as part of the ordinary capabilities of one skilled in the art.  One of ordinary skill in the art would have been capable of applying this known technique to a known device (method, or product) that was ready for improvement and the results would have been predictable to one of ordinary skill in the art.
and connecting both a first end and a second end of the active switch to the common electrode voltage, (Control switch, 333/433 which are connected to each one line of a plurality of data lines, 422, (one control switch to one data line), a common electrode voltage ([0033]) and a control end coupled to a gate voltage);
wherein a voltage difference between two ends of the active switch is 0, a display panel outputs a black picture (In [0032], Hung teaches of releasing the image charged in the capacitor, 434 via switch device, 432 indicating the switch is turned on and therefore is in a conductive state between both ends of the active switch to reduce image sticking, thereby creating no image (black image) when the device is turned off).
Regarding dependent claim 14, Hung, as modified by Fujita and Kim, discloses the shutdown afterimage elimination method of a display apparatus according to claim 13, wherein: the control switch is a P-type field effect transistor ([0033]).
Regarding independent claim 20, Hung teaches a display apparatus, comprising:
a plurality of scanning lines…. a plurality of data lines, ….and configured in a manner of being crossed with the scanning lines to define a plurality of pixel regions; (In Figs. 3/5, Hung illustrates a plurality of scanning lines, 312 and a plurality of data lines, 322 which cross and define a plurality of pixel regions, 330/430);
a plurality of active switches....and located within the pixel regions, wherein a control end of each of the active switches is coupled toto one of the scanning lines, a first end is coupled toto one of the data lines, and a second end is coupled toto a common electrode voltage; and (The above figures further illustrate a plurality of active switches, 332/432 which are located in the pixel regions and coupled to a scanning line, a data line and a common electrode voltage (ground));
a...control switche... wherein a first end of each of the control switches is coupled to a data line, a second end is coupled toto the common electrode voltage, and a control end is coupled to a gate voltage; and (Control switch, 333/433 which are connected to each one line of a plurality of data lines, 422, (one control switch to one data line), a common electrode voltage ([0033]) and a control end coupled to a gate voltage);
Although Hung teaches of having a plurality of scanning lines, a plurality of data lines, a plurality of active switch and a plurality of control switches, Hung does not explicitly teach:
a substrate; a plurality of scanning lines, disposed on the substrate; a plurality of data lines, disposed on the substrate; a plurality of active switches, disposed on the substrate; a plurality of control switches, disposed on the substrate, 
However, in the same field of endeavor (displays), Fujita illustrates in Figs. 7/8 of having a base substrate, 451 of a display and the above components disposed on the substrate.  Furthermore, Fujita illustrates a plurality of transistors each connecting a corresponding data line to a common line ([0075]).  Fujita is overall disclosing that a transistor which connects the data line to a grounding point is connected to each data line in a one-to-one manner.
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the display device of Hung; to include the above features of Fujita to prevent the display panel from being burnt ([0026]).
and the control switch is a P-type field effect transistor; and (Hung, [0032]).
a plurality of grounding resistors, wherein the grounding resistors are connected to the control ends of the control switches and the gate voltage, wherein (Hung, 492, 392 in the plurality of units as disclosed by the combination of Hung and Fujita).
when the gate voltage is at a first potential, the first potential is greater than or equal to the common electrode voltage (In the operation of the PMOS transistor a first potential and second potential voltage are applied to determine the operation of the PMOS);
Hung does not explicitly teach:
and when the gate voltage is at a second potential, the second potential is a 0 potential; and
However, in the field of displays, Kim teaches of operating a PMOS transistor wherein the gate receives a voltage of about zero volts (essentially considered zero potential) and the transistor is turned on.
Hung teaches a base process/product of a display apparatus which uses a PMOS transistor which is well-known to turn on by a low potential which the claimed invention can be seen as an improvement in that the display apparatus reduces image sticking.  Kim teaches a known technique of using a PMOS transistor with a gate of zero potential that is comparable to the base process/product.
Kim’s known technique as cited above would have been recognized by one skilled in the art as applicable to the base process/product of Hung and the results would have been predictable and resulted in Hung’s PMOS transistor operating with a gate potential of essential zero volts, which results in an improved process/product.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time the invention was made.
The rationale to support a conclusion that the claim would have been obvious is that a particular known technique was recognized as part of the ordinary capabilities of one skilled in the art.  One of ordinary skill in the art would have been capable of applying this known technique to a known device (method, or product) that was ready for improvement and the results would have been predictable to one of ordinary skill in the art.
when the gate voltage is at the first potential, the second end and the control end of the control switch are conducted, and the first end and the second end of the control switch are disconnected; (When at a higher potential at the gate, the PMOS transistor is turned off and the second and first end are disconnected.  The second end is always receiving a voltage of some type and is therefore conducted);
when the gate voltage is at the second potential, the first end and the second end of the control switch are connected, and the first end and the second end of the active switch are both connected to the common electrode voltage (When the PMOS is turned on (essentially zero voltage); the first and second ends of the control switch and active switch are connected to the common electrode voltage as Hung teaches that the capacitor, 434 is grounded ([0032-0034]).

Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Hung (US Publication 2007/0176866) in view of Fujita (US Publication 2006/0279504) and in further view of Park (US Publication 2005/0024547).
Regarding dependent claim 9 Hung, as modified by Fujita, discloses the display apparatus according to claim 1, further comprising: 
Although Hung teaches of having a display capacitor (334/434) and using a liquid crystal cell (336/434), Hung does not explicitly illustrate:
a plurality of display capacitors, disposed in the pixel regions and connected to the second ends of the active switches and the common electrode voltage 
However, in the same field of endeavor, Park illustrates in Fig. 7 of having display capacitors comprising of a liquid crystal (CLC) and a storage capacitor (CST).
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the display device of Hung and Fujita; to include the feature of having a display capacitor comprising of a storage capacitor and liquid crystal capacitor in a pixel, as disclosed by Park to provide a LC display with low power consumption ([0003]).
Regarding dependent claim 10 Hung, as modified by Fujita and Park, discloses the display apparatus according to claim 9, wherein:
the display capacitor comprises a liquid crystal capacitor and a pixel storage capacitor (See teachings of Park in claim 9).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Hung (US Publication 2007/0176866) in view of Fujita (US Publication 2006/0279504) and in further view of Park2 (US Publication 2018/0114471).
Regarding dependent claim 12 Hung, as modified by Fujita, discloses the display apparatus according to claim 1, wherein:
the control switches are disposed at source ends of the data lines and are connected to a data drive...(Hung, in view of the connections disclosed by Fujita, illustrates the control switches to be disposed at the source end of the data lines).
Although Hung teaches of using a data driving circuit, Hung does not explicitly teach:
data drive chip.
However, in the field of displays, Park2 teaches a data driver mounted on a chip on film, indicated it is a data drive chip ([0038]).
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify data driving circuit of Hung and Fujita to include a data driver chip, as disclosed by Park2, to provide a flexible display ([0006]).

Claims 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Hung (US Publication 2007/0176866) in view of Fujita (US Publication 2006/0279504), Kim (US Publication 2014/0168038) and in further view of Park (US Publication 2005/0024547)
Regarding dependent claim 15 Hung, as modified by Fujita and Kim, discloses the display apparatus according to claim 13, further comprising: 
Although Hung teaches of having a display capacitor (334/434) and using a liquid crystal cell (336/434), Hung does not explicitly illustrate:
a plurality of display capacitors, disposed in the pixel regions and connected to the second ends of the active switches and the common electrode voltage 
However, in the same field of endeavor, Park illustrates in Fig. 7 of having display capacitors comprising of a liquid crystal (CLC) and a storage capacitor (CST).
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the display device of Hung and Fujita; to include the feature of having a display capacitor comprising of a storage capacitor and liquid crystal capacitor in a pixel, as disclosed by Park to provide a LC display with low power consumption ([0003]).
Regarding dependent claim 16, Hung, as modified by Fujita and Kim, discloses the shutdown afterimage elimination method of a display apparatus according to claim 15, wherein: 
the display capacitor comprises a liquid crystal capacitor and a pixel storage capacitor (See teachings of Park in claim 15).
Regarding dependent claim 17, Hung, as modified by Fujita and Kim, discloses the shutdown afterimage elimination method of a display apparatus according to claim 13, further comprising:
 a plurality of grounding resistors, wherein the grounding resistors are connected to the control ends of the control switches (Hung, 492, 392 in the plurality of units as disclosed by the combination of Hung and Fujita).

Claims 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Hung (US Publication 2007/0176866) in view of Fujita (US Publication 2006/0279504), Kim (US Publication 2014/0168038), Park (US Publication 2005/0024547), and in further view of Park2 (US Publication 2018/0114471).
Regarding dependent claim 18 Hung, as modified by Fujita, Kim and Park, discloses the shutdown afterimage elimination method of a display apparatus according to claim 13, wherein:
the control switches are disposed at source ends of the data lines and are connected to a data drive...(Hung, in view of the connections disclosed by Fujita, illustrates the control switches to be disposed at the source end of the data lines).
Although Hung teaches of using a data driving circuit, Hung does not explicitly teach:
data drive chip.
However, in the field of displays, Park2 teaches a data driver mounted on a chip on film, indicating it is a data drive chip ([0038]).
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify data driving circuit of Hung and Fujita to include a data driver chip, as disclosed by Park2, to provide a flexible display ([0006]).
Regarding dependent claim 19 Hung, as modified by Fujita, Kim, Park and Park2, discloses the shutdown afterimage elimination method of a display apparatus according to claim 18, wherein 
the data drive chip is disposed on the display panel in a chip-on-film manner (See Park2 in claim 18).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Chad Dicke whose telephone number is (571)270-7996.  The examiner can normally be reached on Monday-Friday 8AM-4PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Lee can be reached on (571) 272-2963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHAD M DICKE/Primary Examiner, Art Unit 2693